Case: 18-11009   Date Filed: 05/30/2018   Page: 1 of 4


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-11009
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 6:17-cr-00228-GAP-TBS-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

JONATHAN JETT,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (May 30, 2018)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

     Jonathan Jett negotiated a plea agreement with the government under which

he agreed to plead guilty to one count of conspiracy to commit wire fraud, in
              Case: 18-11009    Date Filed: 05/30/2018   Page: 2 of 4


violation 18 U.S.C. § 1349. As part of that deal, Jett broadly agreed to waive his

right to appeal his sentence in exchange for the government’s promises to take

certain actions that would mitigate his sentence. The district court accepted Jett’s

guilty plea and then sentenced him to twelve months and a day of imprisonment.

Jett now appeals his sentence, arguing that the court erred in calculating his

guideline range and abused its discretion by sentencing him to prison rather than

probation. The government has moved to enforce the appeal waiver. We grant the

government’s motion.

      We will enforce an appeal waiver that was made knowingly and voluntarily.

United States v. Bascomb, 451 F.3d 1292, 1294 (11th Cir. 2006); United States v.

Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993). The government must show

that (1) the district court specifically questioned the defendant about the waiver

during the plea colloquy; or (2) the record makes clear that the defendant otherwise

understood the full significance of the waiver. Bushert, 997 F.2d at 1351.

      Here, we find that the waiver was made knowingly and voluntarily. Jett was

specifically questioned about the terms of the waiver during the plea colloquy, and

he indicated he understood it. Plus, he does not suggest on appeal that he did not

understand the waiver. Accordingly, the waiver is valid and enforceable.

      Further, no exception to the waiver applies. Under the waiver, Jett retained

the right to appeal in four circumstances: (a) the sentence exceeded the guideline


                                         2
               Case: 18-11009     Date Filed: 05/30/2018    Page: 3 of 4


range as calculated by the district court; (b) the sentence exceeded the statutory

maximum; (c) the sentence violated the Eighth Amendment; or (d) the government

appealed.    Beyond these limited exceptions, Jett waived his right to appeal.

Because the government has not appealed and the sentence was within the

guideline range as calculated by the district court, below the statutory maximum,

and consistent with the Eighth Amendment, the waiver applies.

      To avoid dismissal, Jett suggests that we can exercise our discretion to look

past the waiver and reach the merits in order to correct a “miscarriage of justice.”

See, e.g., United States v. Khattak, 273 F.3d 557, 563 (3d Cir. 2001) (“Waivers of

appeals, if entered into knowingly and voluntarily, are valid, unless they work a

miscarriage of justice.”). He claims that the district court’s guideline-calculation

error in this case will work a miscarriage of justice if left uncorrected.

      We will enforce the waiver. While we have recognized that “an effective

waiver is not an absolute bar to appellate review,” United States v. Johnson, 541
F.3d 1064, 1068 (11th Cir. 2008), Jett falls far short of showing a miscarriage of

justice, assuming that is the proper standard. Cf. United States v. Howle, 166 F.3d
1166, 1169 n.5 (11th Cir. 1999) (“In extreme circumstances—for instance, if the

district court had sentenced [a defendant] to a public flogging—due process may

require that an appeal be heard despite a previous waiver.”); Bushert, 997 F.2d at

1350 n.18 (noting that “there are certain fundamental and immutable legal


                                           3
              Case: 18-11009     Date Filed: 05/30/2018   Page: 4 of 4


landmarks within which the district court must operate regardless of the existence

of sentence appeal waivers,” including statutory maximums and prohibitions on

basing a sentence on a constitutionally impermissible factor).

      Our precedent is clear that “[a]n appeal waiver includes the waiver of the

right to appeal difficult or debatable legal issues or even blatant error.” United

States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005). Furthermore, a

“vigorous dispute about an issue during the sentencing proceedings does not

preserve that issue for appeal when the terms of the appeal waiver do not except it

from the waiver.” Bascomb, 451 F.3d at 1296.

      Because the terms of the waiver apply, it is not enough that the issues raised

on appeal are meritorious or that they were preserved below. See id.; Grinard-

Henry, 399 F.3d at 1296.          Nor does this case present any exceptional

circumstances that would require this appeal to be heard despite the waiver. By

agreeing to the waiver, Jett understood he was giving up the right to challenge the

district court’s calculation of the guideline range. That the court might err in doing

so was a risk he accepted in exchange for the benefits of the plea agreement.

      For all of these reasons, we GRANT the government’s motion to dismiss

Jett’s appeal based on the sentence-appeal waiver in his plea agreement.

      DISMISSED.




                                          4